Dear Representative Morrish:
This office is in receipt of your request for an opinion of the Attorney General in regard to Act 356 of the 2001, Regular Session, relative to drainage boards in the state. You indicate you have had several calls to your office concerning the Act, and you ask that this office clarify "if the Act applies to all drainage boards in the state."
We note that Act No. 356 provides as follows:
  To amend and reenact R.S. 38:1794(A)(2)(a), (B), (F), and (G), relative to the compensation of members of the boards of commissioners of certain drainage districts; to provide for an increase in the maximum per diem of such members; and to provide for related matters.
Subsection (A) clearly states that the provisions of the Subsection "pertain to commissioners of gravity drainage districts in Calcasieu Parish"; Subsection (B)(1) "requires commissioners of drainage districts appointed hereunder shall hold at least one meeting every year", and in (B)(2) provides, "Members of the board of commissioners are authorized to receive compensation of not more than one hundred dollars per day as determined by the board, for each day such member shall be in actual attendance upon the regular or special meetings of the board, and not to exceed thirty-six days in one year";
Subsection (F)(1) sets forth it is applicable to commissioners of Drainage Districts named therein which are each in Acadia Parish; and Subsection (G) provides the per diem allowance for commissioners of the Iberville Parish Drainage Gravity Drainage.
While Sections (A), (F), and (G) are relative to specified Districts as stated hereinabove, we find by a reading of R.S. 38:1794 as a whole, in accordance with Subsection (B) all drainage districts are covered wherein it sets forth, "Commissioners of drainage districts" shall hold at least one meeting every year, and  "are authorized to receive compensation of not more than one hundred dollars per day* * *, for each day such member shall be in actual attendance upon the regular or special meeting of the board, and not to exceed thirty-six days in one year * * *."
Therefore, it is the conclusion of this office that the Act does apply to all drainage districts boards in the state by the provisions of Subsection (B).
We hope this sufficiently answers your request, but if we can be of further assistance do  not hesitate to contact us.
Very truly yours,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              By:  ____________________________ BARBARA B. RUTLEDGE ASSISTANT ATTORNEY GENERAL
RPI/bbr
Date Received:
Date Released:  October 8, 2003